DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim21 is objected to because of the following informalities:  "resilient feautre" should be changed to -- resilient feature --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3, 4, 24 and 25are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 7-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US20120330186 to Rhad et al. (Rhad) in view of US 5522833 to Stephens et al. (Stephens). 
 
In regards to Claims 1 and 9, Rhad teaches (see entire document, for example Abstract; Fig 1 A-B, 3A-B, 4A-B, 5) a solid apparatus for use with a biopsy device (10) to position a needle of the biopsy device within breast tissue, the apparatus comprising: (a) a cannula (102) comprising an open distal end and a longitudinal lumen, the longitudinal lumen extending through the cannula and is in communication with the open distal end, the longitudinal lumen being sized to receive the needle (50) of the biopsy device; (b)an obturator (needle 50, cutter 70) sized for insertion into the longitudinal lumen of the cannula, the obturator having a distal end extending from the open distal end of the cannula when the obturator is inserted into the cannula, and the obturator having a recess proximate to the distal end of the obturator; and (c) an obturator actuation assembly (probe 30, holster 20, hub member 80), the obturator actuation assembly being secured to a proximal end of the obturator (needle 50),  but does not explicitly teach the obturator action assembly having a resilient feature being configured to bias the obturator proximally towards a proximal  position from a distal position relative to the cannula and the resilient feature being further configured to resist distal motion and drive proximal retraction of the obturator toward the proximal position.  

Stephens teaches/suggests an obturator action assembly having a resilient feature (spring 29, 38, 39) being configured to bias the obturator proximally towards a proximal  position from a distal position relative to the cannula and the resilient feature being further configured to resist distal motion and drive 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeting set of Rhad with an obturator action assembly having a resilient feature being configured to bias the obturator proximally towards a proximal  position from a distal position relative to the cannula and the resilient feature being further configured to resist distal motion and drive proximal retraction of the obturator toward the proximal position taught by Stephens for the predictable purpose of enabling the obturator to retract independent of the retraction of the arming mechanism. 

In regards to Claims 2 and 23, Rhad teaches a hub secured to the cannula, the hub being configured to selectively fasten to at least a portion of the obturator actuation assembly (see entire document, for example Fig. 1A hub member 80). 

In regards to Claims 3 and 4, Rhad teaches an actuation assembly selectively comprising an internal member and one or more retaining features, the internal member being secured to the obturator, the one or more retaining features extending from the hub (Claim 3) and the internal member being selectively movable relative to the one or more retaining features to accurate the obturator between the proximal position and the distal position (Claim 4) (see entire document, for example par. 0038-0039: mechanical components in holster 20 and probe 30 may cooperate to provide actuation of cutter 70; hub 

In regards to Claim 5, Rhad teaches the hub comprising a fluid port, the fluid port being configured to communicate fluids to the longitudinal lumen of the cannula (see entire document, for example para. 0040, 0041, 0047, 0055, 0063 and 0071). 

In regards to Claim 7, Stephens teaches the resilient feature comprises a coil spring (see entire document, for example Fig. 5, coil spring 29, 38, 39). 

In regards to Claim 8, Rhad teaches a lock feature, the lock feature being configured to selectively retain the obturator actuation assembly in the first position (see entire document, for example para. 0047 “latching feature (180)”).

In regards to Claims 10 and 11, Rhad teaches the cannula including a lateral aperture disposed proximally of the open distal end, the obturator including a lateral recess (Claim 10) and the lateral recess of the obturator configured to align with the lateral aperture of the cannula when the obturator is in the proximal position (Claim 11) (see entire document, for example para. 0037-0038 “lateral aperture (56)”, para. 0055 “lateral aperture (306)” and para. 0074).

In regards to Claims 12 and 13, Rhad teaches the cannula and obturator comprising an MRI compatible material (see entire document, for example para. 0001 and 0044 used under MRI guidance).

In regards to Claim 14, Rhad teaches the obturator defining an oval shaped cross-section (see entire document, for example Figs. 1B, 56, Figs. 6, 306 and Fig. 7, 406).  

In regards to Claim 15, Rhad teaches the obturator comprises a sharp distal tip,  the sharp distal tip is disposed distally of the open distal end of the cannula when the obturator being disposed within the cannula (see entire document, for example Figs. 1A tip, 54 and 1B). 

In regards to Claim 21, Rhad teaches the obturator actuation assembly being configured to permit movement of the obturator relative to the cannula from a proximal position to a distal position via the one or more actuation arm (see entire document, for example para. 0050 "Latches (182) and buttons (184) are positioned on resilient arms (188), which resiliently bias latches (182) to the positions shown in FIGS. 3A-3B yet allow latches (182) to be deflected inwardly to accommodate insertion in slots (82) of hub member (80). Arms (188) also allow buttons (184) to be pressed inwardly toward each other to decouple latches (182) from slots (82). As can also be seen in FIGS. 3A-3B, the interior of latching feature (180) includes ramps (190) that help guide the distal end of cannula (52) into lumen (112) of introducer (100)."). 

In regards to Claim 22, Rhad teaches the obturator actuation assembly further including an obturator lock, a portion of the obturator lock being movable relative to the obturator to selectively lock and unlock movement of the obturator (see entire document, for example para. 0050 and 0076 “retain 

In regards to Claim 24, Rhad teaches the obturator actuation assembly further including a hub and an internal member disposed within the hub, the internal member being secured to the obturator and having one or more lock arms, the hub being selectively securable to the cannula, the one or more lock arms being movable relative to the hub to selectively lock and unlock movement of the obturator (see entire document, for example para. 0050 “Latches (182) include outward projections (186) that retain latches (182) in hub member (80). Latches (182) and buttons (184) are positioned on resilient arms (188), which resiliently bias latches (182) to the positions shown in FIGS. 3A-3B yet allow latches (182) to be deflected inwardly to accommodate insertion in slots (82) of hub member (80). Arms (188) also allow buttons (184) to be pressed inwardly toward each other to decouple latches (182) from slots (82).” and 0076 “Latches (1182) include outward projections (1186) that are received in complementary slots of hub member (80) to selectively retain latches (1182) in hub member (80).”).  

In regards to Claim 25, Rhad teaches the actuation assembly including a body secured to the proximal end of the obturator and a hub, the hub having one or more retainers extending from a proximal end of the hub, the body being configured to permit actuation of the obturator proximally and distally within the lumen of the targeting cannula (see entire document, for example para. 0050 " that retain latches (182) in hub member (80). Latches (182) and buttons (184) are positioned on resilient arms (188), which resiliently bias latches (182) to the positions shown in FIGS. 3A-3B yet allow latches (182) to be deflected inwardly to accommodate insertion in slots (82) of hub member (80)" and para. 0076 " Latches (1182) include outward projections (1186) that are received in complementary slots of hub member (80) to selectively retain latches (1182) in hub member (80).").  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See US 5066288 to Deniega et al. and US 7169159 to Green et al. , the latter of which also teaches a retractable obturator, see for example Claim 10. 

Response to Amendments and Arguments
Applicant's amendments and arguments filed January 7, 2022 have been fully considered. 

In reference to the rejection of Claims 3, 4, 24 and 25 under 35 USC 112, Applicant points to Fig. 1, item 1114 and para. 0069. However, such portions do not contain written description support for "one or more". Rather in each instance, the cited portions describe/show pairs or multiple features, but not the use of only one such feature such that the Specification lacks written description support for "one or more".  For example, see item 1114 clearly depicts the use of multiple features.  Accordingly, the rejection is maintained.  One method to overcome this rejection is to delete the term "one or more". 

Applicant’s arguments with respect to claim(s) 1-5, 7-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More particularly, Stephens teaches the claimed feature which Applicant argued was missing from Rhad as indicated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791